Citation Nr: 1010141	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from March 1976 to February 
1980, and from July 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for a bilateral foot 
condition, a low back condition, and bilateral hearing loss.  


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the Veteran's entry to 
service and thus preexisted his active service and the 
service medical records do not show a permanent worsening of 
pes planus.

2.  A bilateral foot condition, to include arthritis, was not 
affirmatively shown to have had onset during service; 
arthritis was not manifested to a compensable degree within 
one year from the date of separation from service; and a 
bilateral foot condition is unrelated to any injury, disease, 
or event of active service origin.

3.  A low back condition, to include lumbar degenerative 
arthritis, was not affirmatively shown to have had onset 
during service; arthritis was not manifested to a compensable 
degree within one year from the date of separation from 
service; and a low back condition is unrelated to any injury, 
disease, or event of active service origin.

4.  Bilateral hearing loss for the purpose of VA disability 
compensation is not currently shown.


CONCLUSIONS OF LAW

1.  A bilateral foot condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).

2.  A low back condition was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2008; a rating 
decision in March 2008; and a statement of the case in 
September 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis and sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Bilateral Foot Condition

The Veteran contends that he is entitled to service 
connection for a bilateral foot condition.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

The Veteran's service medical records reflect that on 
examination in February 1976, prior to entry into service, 
the Veteran was found to have pes planus.  The Veteran's pes 
planus was not considered to be disabling or significant, and 
he was admitted into service.  In April 1976, the Veteran was 
seen for complaints of pain in both feet, of tow weeks 
duration.  He was put on a profile for no running or jumping 
for three days.  The remainder of the Veteran's service 
medical records are negative for any complaints, history, or 
findings of any bilateral foot condition, to include pes 
planus.  On separation form service the Veteran's feet were 
evaluated as normal.  

Post-service in June 2007, the Veteran was treated for 
bilateral onychomycosis of the toe nails.  On VA examination 
August 2009, the Veteran complained of bilateral foot pain 
and occasional swelling.  He reported an onset date of 2005.  
X-rays of the right foot revealed degenerative changes with a 
mild hallux valgus deformity.  X-rays of the left foot showed 
degenerative arthritic changes to a degree not unusual for a 
person of the Veteran's age.  A mild hallux valgus deformity 
was also noted.  The examiner diagnosed bilateral foot 
arthritis and opined that the condition was less likely than 
not caused by or a result of the Veteran's military service.  
The examiner based the opinion on a review of the Veteran's 
service medical records, radiographs, and physical 
examination.  

With respect to the Veteran's claim of entitlement to service 
connection for a bilateral foot condition, the August 2009 VA 
examination contains a diagnosis of bilateral foot arthritis.  
Therefore, the Veteran has a current disability.

Regarding in-service incurrence, the Board must first 
determine whether a bilateral foot disorder existed prior to 
the Veteran's service.  A Veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

Here, the service medical records note pes planus at the 
Veteran's initial enlistment examination in February 1976.  
No other foot abnormalities were noted at this time, or upon 
the Veteran's subsequent re-enlistment in 1980.

The Board finds that the presumption of soundness does not 
apply here for pes planus disability which was noted on 
examination at entry to service.  Accordingly, in order to 
warrant service connection for pes planus, it must be shown 
that the disorder was aggravated by active service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2009).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  A lasting worsening of 
the condition, a worsening that existed not only at the time 
of separation but one that still exists currently, is 
required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon 
v. Brown, 8 Vet. App. 529 (1996).

The evidence of record does not show a permanent worsening of 
the Veteran's pre-existing pes planus during or due to to 
active service.  In so finding, the Board acknowledges in-
service complaints and treatment in April 1976.  However, 
those complaints are found to be acute and transitory, rather 
than a lasting worsening of the pes planus condition because 
the remainder of the service medical records, to include the 
second tour of service and separation examination report in 
March 1984, reflect no pes planus complaints.  The Veteran's 
feet were evaluated as normal on separation examination.  
More importantly, the post-service evidence contains no 
complaints, history, diagnosis, or findings of bilateral pes 
planus. 

Therefore, the Board finds that the Veteran's pes planus is 
not shown to have undergone in worsening in severity during 
service.  Therefore, the Board finds that the pes planus was 
not aggravated by active service, and service connection for 
pes planus must be denied.

The Board will now consider the Veteran's other foot 
problems, including degenerative changes.

While pes planus was noted on entry to active service, no 
other foot defects were found.  Accordingly, the presumption 
of soundness applies as to all foot disorders other than pes 
planus.  Moreover, the claims folder does not contain clear 
and unmistakable evidence demonstrating that any injury or 
disease of the feet existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  Therefore, with respect to the currently 
diagnosed bilateral foot arthritis, the appropriate inquiry 
is whether that disorder was incurred in, rather than 
aggravated by, active service.

Aside from the complaint of and treatment for bilateral foot 
pain and treatment in April 1976, the service medical records 
show no foot complaints.  On the basis of the service medical 
records, a bilateral foot condition was not affirmatively 
shown to have been present during service and the Veteran's 
separation examination found his feet to be normal.  As 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

After service, bilateral onychomycosis was noted in 2007, and 
bilateral foot arthritis was first diagnosed in August 2009.  
The absence of documented complaints of feet problems from 
1984 until 2007 weighs against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2009); Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of 
documented symptoms constitutes negative evidence and opposes 
the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than the 
negative evidence and continuity of symptomatology is not 
established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Also, the record shows that bilateral foot arthritis was 
first documented well beyond the one-year presumptive period 
for arthritis as a chronic disease under 38 U.S.C.A.  §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Although the Veteran is competent to describe his symptoms 
such symptoms as foot problems, the diagnosis of arthritis 
and the medical causation is not subject to lay observation.  
The determination as to the presence, type, and cause of 
arthritis is medical in nature and not capable of lay 
observation.  Nor is the relationship of any onychomycosis to 
service or the etiology of that disorder capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent to establish a diagnosis when a layperson is 
competent to identify the medical condition, where the 
condition is simple, for example a broken leg, and not, for 
example, a form of cancer).

In this case, the current diagnosis of bilateral foot 
arthritis was based on X-rays.  Therefore, the current 
bilateral foot disability is not a simple medical condition 
that a lay person is competent to identify as a lay person is 
not qualified through education, training, or experience to 
interpret diagnostic tests, and the Board determines that 
current bilateral foot condition is not a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The determinative question involves medical causation.  
Therefore, medical evidence of an association or link between 
a bilateral foot condition, first shown after service, and an 
injury, disease, or event in service, is needed and a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009). 

On the question of medical causation, medical evidence of an 
association or link between a bilateral foot condition, first 
diagnosed after service, and an injury, disease, or event in 
service, the VA examiner expressed the opinion that bilateral 
foot arthritis was less likely than not caused by or a result 
of the Veteran's military service.  The examiner based the 
opinion on a review of the Veteran's service treatment 
records, radiographs and physical examination.  That medical 
evidence is uncontroverted and opposes, rather than supports, 
the claim.  There is no competent evidence of record relating 
any onychomycosis to service and because no event or injury 
relating to onychomycosis is shown in service, an examination 
is not required.  38 C.F.R. § 3.159 (2009)

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
bilateral foot condition.  The evidence shows that pes planus 
pre-existed the Veteran's entry to service and did not 
increase in severity during that service.  The evidence does 
not show that currently diagnosed foot arthritis and 
onychomycosis are as likely as not to be related to service 
or to any disease or injury incurred in or aggravated by 
service.  Therefore the claim for service connection for a 
bilateral foot disability must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Low Back Condition

The Veteran contends that he is entitled to service 
connection for a low back condition.  

The service medical records show that in April 1984, the 
Veteran reported occasional back aches.  He related a history 
of an automobile accident  four years prior.  His back was 
evaluated as normal, and no diagnosis or limitation was 
provided.  The remainder of the Veteran's service medical 
records are negative for any complaints, history or findings 
of a low back condition.  On service sepration examination in 
March 1984 and on service examnation in June 1980, the 
Veteran's spine and other musculoskeletal examination was 
normal.

Post-service VA treatment records in 2007 show treatment for 
back pain.  

On VA examination in August 2009, the Veteran reported onset 
of back pain in 2000, along with a history of a back injury 
incurred while bending down to light a pilot light on a 
stove.  The examiner diagnosed lumbar degenerative arthritis.  
The examiner opined that the Veteran's low back condition was 
not related to military service.  The examiner based the 
opinion on a review of the service treatment records, history 
provided by the Veteran of a back injury and onset of pain in 
2000, X-rays of the back, and physical examination of the 
Veteran.  

While the service treatment records show that in April 1984, 
the Veteran complained of occasional back aches, the 
Veteran's back was clinically evaluated as normal on 
separation and no back disability was diagnosed.  On the 
basis of the service treatment records, a low back disability 
was not affirmatively shown to have been present during 
service and service connection is not established.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).

On the basis of the service medical records, a low back 
condition was not affirmatively shown to have been present 
during service.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).

After service, complaints of low back pain were noted in 
2007, and lumbar degenerative arthritis was first diagnosed 
in August 2009.  The absence of documented complaints of feet 
problems from 1984 until 2007, weighs against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms 
constitutes negative evidence and opposes the claim.  Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than the 
negative evidence and continuity of symptomatology is not 
established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Also, the record shows that lumbar degenerative arthritis was 
first documented well beyond the one-year presumptive period 
for arthritis as a chronic disease.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Although the Veteran is competent to describe his symptoms 
such symptoms as back pain, the diagnosis of the type of 
arthritis and the medical causation is not subject to lay 
observation.  The determination as to the presence, type, and 
cause of arthritis is medical in nature and not capable of 
lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The current 
diagnosis of lumbar degenerative arthritis was based on X-
rays.  Therefore, the current low back condition is not a 
simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret diagnostic tests, and 
the Board determines that current low back condition is not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The determinative question involves medical causation.  
Therefore, medical evidence of an association or link between 
a low back condition, first shown after service, and an 
injury, disease, or event in service, is needed and a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009). 

On the question of medical causation, medical evidence of an 
association or link between a low back condition, first 
diagnosed after service, and an injury, disease, or event in 
service, the VA examiner expressed the opinion that the low 
back condition, diagnosed as lumbar degenerative arthritis, 
was not related to military service.  The examiner based the 
opinion on a review of the service treatment records, X-rays 
of the back, physical examination of the Veteran, and the 
Veteran's report of a post-service back injury with onset of 
pain in 2000.  That medical evidence is uncontroverted and 
opposes, rather than supports, the claim.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back condition, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran claims that he has hearing loss as a result of 
in-service noise exposure.  

The Veteran's service separation form indicates that his 
inservice specialty was the repair of fuel and electrical 
systems.  The service medical records do not contain any 
complaints, history, or findings consistent with hearing 
loss.  On separation from service in March 1984, the 
Veteran's hearing was evaluated as normal.  

On VA examination in August 2009, the results of puretone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz on the right were 25, 25, 25, 30, and 35, and on the 
left were 25, 25, 25, 30, and 30.  His speech recognition 
scores were 96, bilaterally.  The examiner diagnosed 
nondisblaing hearing loss.  The examiner opined that the 
Veteran's hearing loss was less likely as not caused by or 
the result of noise trauma in service, as the separation 
examination audiogram revealed normal bilateral hearing.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran is competent to describe symptoms of hearing 
loss, which he can perceive, but hearing loss for the purpose 
of VA disability compensation is not a condition capable of 
lay observation because it relies upon audiometric testing.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Although the Veteran is competent to describe symptoms of 
hearing loss, the diagnosis and causation require the 
application of medical expertise to the facts presented, 
which include the Veteran's history and symptomatology and 
audiology testing as required.  38 C.F.R. § 3. 385 (2009).  
Therefore, the Board determines that bilateral hearing loss 
disability under 38 C.F.R. § 3.385 for VA compensation is not 
a simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret audiology testing, and 
the Board determines that bilateral hearing loss is not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159 (2009).

No factual foundation has been established to show that the 
Veteran is qualified through education, training, or 
experience to offer a medical opinion.  Therefore, his 
statements are not competent evidence of hearing loss 
disability for VA purposes.

Based on VA audiology testing in August 2009, the Veteran 
does not meet the criteria for any bilateral hearing loss to 
be considered a disability for VA purposes.  38 C.F.R. § 
3.385 (2009).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As there is no competent evidence of 
current bilateral hearing loss disability there can be no 
valid claim for service connection.  Neither the right nor 
the left ear meets the standard to be considered a disability 
for VA purposes.  38 C.F.R. § 3.385 (2009); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a bilateral foot condition is denied.

Service connection for a low back condition is denied.

Service connection for bilateral hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


